MONROE, J.
Defendant, having been charged with manslaughter, convicted and sentenced, presents his case to this court by means of bills of exception, as follows:
1. To the ruling of the trial judge in excusing a juror for cause on the objection of the state.
The ruling complained of was within the discretion conferred upon the judge by Act No. 135, p. 216, of 1898, § 1, and, even if erroneous, affords no legal ground of complaint. State v. Waggoner, 39 La. Ann. 919, 3 South. 119; State v. Claire & Gibson, 41 La. Ann. 1067, 6 South. 129; State v. Breaux et al., 104 La. 540, 29 South. 222; State v. Harris, 107 La. 196, 31 South. 646.
2. To the following remark by the district attorney:
“So far as the state is concerned, and from the testimony, we have made out a case that would sustain a more serious charge, but under the indictment you can only render a verdict of manslaughter.”
In response to the objection of the defendant’s counsel, the court at once instructed the jury “that they were not to consider any question or matter of evidence or argument, other than that * * * which concerned the charge against the accused, to wit, manslaughter.” It, however, appears from the statement per curiam that the remark complained of was justified by the evidence. Beyond this, it does not appear that any other relief was asked than that which was granted.
3. To the overruling of a motion for new trial based upon the allegation that the verdict was contrary to law and the evidence, this bill presents nothing upon which this court can act, and is abandoned.
Judgment affirmed.